t c no united_states tax_court janet n moore petitioner v commissioner of internal revenue respondent docket no 16440-99l filed date p was an officer of a corporation that failed to pay federal trust_fund_taxes r determined that p is liable for a penalty pursuant to sec_6672 i r c equal to the unpaid taxes after r initiated a collection action against p p received a due process hearing with r's boston appeals_office r issued a determination_letter to p stating that r would proceed with collection p filed a petition for review of r's administrative determination with the court r fileda motion to dismiss for lack of jurisdiction held the court's jurisdiction to review an administrative determination respecting a collection matter is limited to cases where the underlying taxes are of a type over which the court normally has deficiency jurisdiction sec_6320 sec_6330 i r c held further because the court lacks jurisdiction over the penalty that r is attempting to collect the court lacks jurisdiction to review the administrative determination in dispute janet n moore pro_se john r mikalchus and kerry bryan for respondent opinion cohen chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction as discussed in detail below we shall grant respondent's motion background janet n moore petitioner was an officer of atlas elevator company atlas atlas failed to pay over to the government what respondent refers to as federal trust_fund_taxes federal_insurance_contributions_act taxes under sec_3101 et seq and employee_income_tax_withholding under sec_3401 through and for the periods ending date and date respondent subsegquently determined that petitioner was liable for a penalty pursuant to sec_6672 equal to the unpaid taxes respondent subsequently initiated a collection action against petitioner on date respondent's boston appeals_office issued a notice_of_determination to petitioner stating in pertinent part we have reviewed the proposed collection action for the periods date and date this letter is your legal notice_of_determination as required_by_law if you want to dispute this determination in court you have days from the date of this letter to file a complaint in the appropriate united_states district_court for a redetermination summary of determination it has been determined that all requirements of administrative procedure and applicable law have been met with regards to the proposed collection action ' sec_6672 provides in pertinent part sec a general_rule --any person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat any such tax or the payment thereof shall in addition to other penalties provided by law be liable to a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over - - you have offered funds for settlement which are currently being litigated in the atlas elevator bankruptcy case receipt of these funds by the service is dependent on bankruptcy law the funds will not be sufficient to liquidate the entire corporate debt your personal financial statement indicates an ability to make monthly payments in the amount of dollar_figure per month payments to junior creditors and college education expenses have been disallowed you have declined to pay this amount and have offered no other alternatives other than settlement for whatever funds the bankruptcy court turns over the proposed collection action is approved to the limit of dollar_figure per month this amount balances your concerns about the intrusiveness of the collection action with the need for the efficient collection_of_taxes any contemplated seizure of your personal_residence is not approved emphasis added on date petitioner filed with the court a petition for review of respondent's determination_letter the petition states in pertinent part that the amount that respondent is attempting to collect from petitioner is unreasonable due to financial hardship as indicated respondent filed a motion to dismiss for lack of jurisdiction respondent contends that the court's jurisdiction to review administrative determinations respecting collection matters is limited to cases where the underlying tax_liability is of a kind within the court’s normal deficiency jurisdiction respondent asserts that the court lacks jurisdiction over the federal trust_fund_taxes at issue in this case and therefore the court lacks jurisdiction to review respondent's administrative determination to proceed with - - collection against petitioner petitioner filed an objection to respondent's motion to dismiss this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and argued in support of the motion to dismiss no appearance was made by or on behalf of petitioner at the hearing discussion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 generally requires the commissioner to file a notice_of_federal_tax_lien with the appropriate state office or the local federal district_court sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer's property in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 - - congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide due process protections for taxpayers in tax collection matters sec_6320 and sec_6330 are effective with respect to collection actions initiated more than days after date date see rra sec_3401 112_stat_750 sec_6320 requires the commissioner to provide notice to a person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 and b provides that the person described in sec_6321 is entitled to notice of and the opportunity for an administrative review of the lien in the form of an appeals_office due process hearing sec_6330 provides for a similar due process hearing where the commissioner has proposed to levy on the taxpayer's property sec_6320 adopts the procedures set forth in sec_6330 d and e governing the issues that may be raised in a due process hearing and the means for obtaining judicial review of the matter see goza v commissioner t c sec_6330 provides for judicial review of an administrative determination respecting a collection matter in pertinent part as follows sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- - jj - a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court in short sec_6330 provides that a taxpayer may file a petition for review of the commissioner's administrative determination with the tax_court where the court has jurisdiction of the underlying tax_liability the court's deficiency jurisdiction generally is limited to the redetermination of income estate_and_gift_taxes see sec_6211 sec_6213 while congress clearly intended for sec_6330 to provide an opportunity for judicial review of collection matters we interpret sec_6330 a and b together to mean that congress did not intend to expand the court's jurisdiction beyond the types of taxes that the court may normally consider thus sec_6330 a and b provides for tax_court jurisdiction except where the court does not normally have jurisdiction over the underlying liability the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 85_tc_527 in the present case respondent is attempting to collect federal --- - trust_fund_taxes from petitioner by way of a penalty imposed under sec_6672 sec_6672 contemplates that the federal district_court or the court of federal claims shall have jurisdiction to determine a taxpayer's liability for a penalty imposed under that section the tax_court does not have jurisdiction to redetermine the taxes that respondent is attempting to collect in this case see 112_tc_1 consistent with sec_6330 it follows that this court does not have jurisdiction to review the administrative determination at issue herein however petitioner is not without a remedy pursuant to the final flush language of sec_6330 petitioner ha sec_30 days from the date of the court's order dismissing this case to file an appeal with the appropriate federal district_court to reflect the foregoing an order of dismissal will be entered
